Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 25, 2022

                                     No. 04-21-00424-CR

                                   Joe Michael ENRIQUEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7464
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       The State’s motion for extension of time to file its brief is GRANTED. The State’s brief
is due May 23, 2022. No further extensions will be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court